Citation Nr: 1620012	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  07-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty for training and/or inactive duty for training from July 1980 to April 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri, which, in pertinent part, denied entitlement to TDIU.  The RO in Chicago, Illinois, currently has jurisdiction over the Veteran's claims folder.

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2009.  A transcript of the hearing is of record. 

This matter was previously before the Board on multiple occasions.  Most recently, in November 2014, the Board promulgated a decision denying entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a September 2015 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's decision and remanded the case for action consistent with the JMR.

In January 2016, the Veteran, via his representative, requested an extension of an additional 60 days to submit additional evidence and argument.  However, given that more than 60 days has already passed and that further development is required in this case, additional action in this regard is not needed.  Most importantly, the Veteran will have the opportunity to submit additional evidence and argument pursuant to the remand.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for bilateral varicose veins of the lower extremities, with a 10 percent rating assigned for each leg.  He has no other service-connected disabilities; and his overall combined disability rating is 20 percent.  See 38 C.F.R. § 4.25.  As such, he does not satisfy the criteria for consideration of a TDIU on a schedular basis.  38 C.F.R. §§ 3.340, 4.16(a).  Therefore, he is only entitled to consideration of a TDIU on an extraschedular basis. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In November 2014, the Board noted that a December 2013 administrative decision from the Director Compensation and Pension essentially concluded that the impairment caused by the Veteran's varicose veins was not shown to preclude sedentary employment.  The Board concurred with this finding, as the impairment caused by the varicose veins would not preclude such activities as answering phones, data entry, and other clerical duties.  Therefore, the Board denied the TDIU claim.

The JMR, however, contends that the Board's decision contained inadequate reasons and bases because it failed to explain how the Veteran was capable of substantially gainful sedentary employment in light of his occupational and educational background.  In pertinent part, the record reflects the Veteran attended high school, has past work experience in occupations of "deep sink" dishwasher and janitor, and that he last worked in any capacity in October 2002.

Based upon the foregoing, the Board finds that additional action is required.  A current social and industrial survey, as well as a competent medical examination, is needed to determine to what extent the Veteran's service connected disabilities impairs his occupational capabilities taking into account his education and work experience.  Thus, the Board must remand this case for compliance with the Court's September 2015 Order granting the aforementioned JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected varicose veins since June 2013.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.  All efforts made should be documented in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his varicose vein symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for a VA social and industrial survey to assess his employment history and day-to-day functioning.  

The interviewer should suggest the type or types of employment the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  If the Veteran's service-connected disabilities do not cumulatively render him employable, the interviewer should state so.

A written copy of the report should be associated with the claims folder.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate his claim of entitlement to a TDIU.  The claims folder should be made available to the examiner for review before the examination.

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and the impact of his service-connected varicose veins have on his daily activities and his ability to work, including what specific limitations the Veteran's disability would produce and what activities would be impacted.  The examiner should consider the Veteran's education and work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, refer the TDIU claim to the Director of Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b), for consideration of whether this benefit is warranted on an extraschedular basis.  This referral is mandatory, although the decision of whether to actually award an extraschedular rating remains to be decided by the Director of Compensation and Pension Service or designate.

6.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

